United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-1811
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                          v.

                                   Rodney Harper

                                     Defendant - Appellant
                                   ____________

                     Appeal from United States District Court
                  for the Western District of Arkansas - Harrison
                                  ____________

                            Submitted: March 15, 2021
                               Filed: July 13, 2021
                                  [Unpublished]
                                  ____________

Before GRUENDER, KELLY, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

       Rodney Harper challenges the denial of his sentence-reduction motion under
the First Step Act. We affirm.

       After Harper pled guilty to a crack-cocaine offense, see 21 U.S.C. § 841(a)(1),
(b)(1)(A)(iii), and to a firearm offense, see 18 U.S.C. § 924(c)(1)(A), the district
court1 sentenced him to serve 211 months in prison and a five-year supervised-
release term. During Harper’s imprisonment, the district court twice reduced his
prison sentence to reach an eventual 180-month total.

       After those 180 months passed and Harper was released, Harper pled guilty
to three new state drug-related charges. Based on those uncontested state crimes,
the district court concluded that Harper violated his supervised release by
committing more crimes. And so it revoked his release and imposed a 36-month
sentence.2

       Harper (first on his own and then through counsel) asked the district court to
exercise its First-Step-Act discretion to reduce his sentence to time served—meaning
that he sought immediate release from prison. First Step Act of 2018, Pub. L. No.
115-391, § 404(b), 132 Stat. 5194, 5222; see also United States v. Hoskins, 973 F.3d
918, 921 (8th Cir. 2020). The district court declined to do so.

        Under the First Step Act, the district court first “determin[es] whether the
defendant is eligible for a reduction.” United States v. Black, 992 F.3d 703, 704 (8th
Cir. 2021). And second, it “decid[es] whether to exercise its discretion to grant such
reduction.” Id. Because everyone agrees on Harper’s eligibility for First-Step-Act
relief, we decide only whether denying that relief amounted to an abuse of discretion.

      In evaluating the second step, a district court can—but need not—use the
18 U.S.C. § 3553(a) sentencing factors. See United States v. Holder, 981 F.3d 647,
650 (8th Cir. 2020). If “the record reveals that the district court ‘expressly
recognized and exercised its discretion,’ it need not ‘make an affirmative statement


      1
        The Honorable Susan O. Hickey, Chief Judge, United States District Court
for the Western District of Arkansas.
      2
       The Supreme Court views a post-revocation sentence like this one “as part of
the penalty for the initial offense.” United States v. Haymond, 139 S. Ct. 2369,
2379–80 (2019) (quoting Johnson v. United States, 529 U.S. 694, 700 (2000)).
                                        -2-
acknowledging its broad discretion under Section 404.’” Id. (quoting United States
v. Booker, 974 F.3d 869, 871 (8th Cir. 2020)). On appeal, we look at whether the
sentencing court’s explanation convinces us that it considered the parties’ arguments
and had a reasoned basis for exercising its authority. See id.

       Here, no one disputes that the district court acknowledged its First-Step-Act
discretion. And the district court considered the parties’ arguments.

       In particular, the district court considered Harper’s argument that the
revocation sentence pushed him over his underlying sentencing range for the drug
charge under the First Step Act. It also considered Harper’s argument that the First
Step Act and the Fair Sentencing Act aimed to reduce crack-cocaine sentences and
that lowering Harper’s sentence would serve those ends.

       The district court rejected both arguments. It viewed the federal sentencing
scheme as geared toward deterring supervised-release violations, not rewarding
them. And in zeroing in on Harper’s specific supervised-release violations, the
district court reasoned that lowering the sentence would effectively bless his breach
of trust while raising recidivism and safety concerns. Given this record, we conclude
that the district court adequately explained why it did not lower Harper’s sentence.
As a result, we conclude that it did not abuse its discretion.

      For these reasons, we affirm the district court’s judgment.
                      ______________________________




                                         -3-